PER CURIAM:*
Court-appointed counsels for Jevon Frederic Armour and Rashad Darnell Smith have requested leave to withdraw and have filed briefs as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of counsels’ briefs, Smith’s responses, and the records discloses no nonfrivolous issue for appeal. Counsels’ motions for leave to withdraw are GRANTED, counsels are excused from further responsibilities, and the appeals of Armour and Smith are DISMISSED. See 5th Cir. R. 42.2. Smith’s motion to appoint substitute counsel is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.